367 U.S. 909 (1961)
SWIFT & CO. ET AL.
v.
UNITED STATES.
No. 875.
Supreme Court of United States.
Decided June 19, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
John T. Chadwell, Richard S. Rhodes, Arthur C. O'Meara, John C. Berghoff, Weymouth Kirkland, E. Houston Harsha, George E. Leonard, Jr., John P. Doyle, Frederick T. Barrett and Howard Ellis for appellants.
Solicitor General Cox, Assistant Attorney General Loevinger and Richard A. Solomon for the United States.
Howard J. Trienens for Western States Meat Packers Association, Inc., et al., as amici curiae.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. The motion of Western States Meat Packers Association, Inc., et al. for leave to file brief as amici curiae is granted.